Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made and entered into as of
December 31, 2013 (the “Effective Date”), by and among Kennedy-Wilson, Inc., a
Delaware corporation (the “Company”), Barry S. Schlesinger (the “Professional”)
and CV I R.E. Services, LLC, a Nevada limited liability company (“CV I” and
together with the Professional, the “Consultant”).

RECITALS

WHEREAS, the Professional is the managing member of CV I;

WHEREAS, the Company wishes to engage the Consultant to provide consulting
services as of the Effective Date, on the terms and conditions herein provided;
and

WHEREAS, the Consultant has agreed to be engaged by the Company to provide
consulting services as of the Effective Date, on the terms and conditions herein
provided.

NOW, THEREFORE, in consideration of these recitals and the respective covenants
and agreements of the parties contained herein, and intending to be legally
bound hereby, the parties hereto agree as follows:

AGREEMENT

 

  1. Engagement; Retention as a Consultant. The Company shall retain the
Consultant and the Consultant shall serve the Company as an independent
consultant, on the terms and conditions set forth herein. CV I shall direct and
supervise the Professional in performing his duties.

 

  2. Term. Subject to each party’s right to terminate this Agreement as set
forth below, the term of this Agreement (the “Initial Term”) shall commence on
the Effective Date and shall expire on the third annual anniversary of the
Effective Date, unless earlier terminated in accordance with this Section 2.
Upon expiration of the Initial Term, this Agreement shall automatically renew
for successive one-year terms (each a “Renewal Term”), unless a party provides
written notice of non-renewal at least 30 days prior to expiration of the
then-current (Initial or Renewal) Term. Notwithstanding anything to the contrary
herein, either the Company or the Consultant may terminate this Agreement with
or without cause, at any time, by providing the other party with thirty days
prior written notice of termination. Upon termination of this Agreement, the
Consultant hereby agrees that if the Company requests, the Consultant shall
provide consulting services for a period of 30 days after termination of this
Agreement upon the same terms set forth in this Agreement. The Initial and
Renewal Term(s) shall be collectively referred to as the “Term.”

 

  3. Consulting Services. During the Term, the Consultant shall, at the
Company’s request, provide consulting services to the Company with respect to
matters involving the operations of the Company, including, without limitation,
insurance, construction, environmental and risk management-related matters. The
scope of the Consultant’s services shall be mutually agreed to between the
Company and the Consultant from time-to-time. The Consultant shall perform such
services at times mutually agreeable to the Company and the Consultant. The
services being provided by the Consultant are on a non-exclusive basis, and the
Consultant shall be entitled to perform or engage in any activity for the
benefit of third parties not inconsistent with or otherwise prohibited by this
Agreement, provided that the Consultant is able to continue to provide the
requested services to the Company’s satisfaction.

 

  4. Access to Company Materials. During the Term, and subject to the provisions
of Section 9 below, the Company shall grant the Consultant access on a
confidential basis to records, files, equipment, employees and consultants as
reasonably required for the Consultant to perform the services contemplated
herein.

 

  5.

Independent Contractor Status. The parties acknowledge and agree that the
Consultant shall serve as an independent contractor and not as an employee of
the Company. The Company and CV I and the

 

1



--------------------------------------------------------------------------------

  Professional hereby covenant with one another to treat and report the
engagement of the Consultant as that of an independent contractor, and not an
employee, for all purposes, including (i) Federal, state and local income and
employment taxes in any jurisdiction, (ii) benefits and (iii) insurance.

 

  6. Compensation; Benefits; Expenses. In exchange for the Consultant providing
consulting services during the Term, the Company shall pay the Consultant in the
aggregate: (i) a fee of fifty thousand dollars ($50,000) per calendar month
during the Term; and (ii) reimbursement of reasonable and necessary costs and
expenses incurred by the Consultant in the performance of consulting services
pursuant to this Agreement and approved by the Company, which shall be limited
to amounts, and paid in accordance with the policies established by the Company
from time to time. The fees paid to the Consultant under this Agreement may be
modified or supplemented from time-to-time upon the mutual agreement of the
parties hereto.

 

  7. Taxes. The Consultant hereby agrees and understands that each of the
Professional and CV I shall fully assume and be liable for any and all tax
obligations on any payment or consideration paid directly or indirectly to the
Consultant or the Professional pursuant to this Agreement or otherwise with
respect to services provided by the Consultant or the Professional to the
Company at any time, and that the Professional and CV I shall be exclusively
liable for the payment of any and all Federal, state, and local taxes which may
be determined to be due as a result of any such payment or consideration paid,
including all required withholding and other related employer’s payroll taxes.
The Professional and CV I, jointly and severally, agree to indemnify and defend,
and hold the Company and its directors, officers and employees harmless from and
against any and all claims, damages, liabilities, judgments, losses, costs,
penalties, interest and expenses, including reasonable attorneys’ fees and
costs, suffered or incurred as a result of any breach of this Agreement or any
applicable tax statutes, regulations or rules by the Consultant or the
Professional.

 

  8. Business to be the Property of the Company. The Consultant agrees that any
and all pre-existing Company businesses and all business development by it or by
any of its employees or by any other employees of the Company, including without
limitation all sales contracts, property management contracts, fees,
compensation records, client lists and agreements are and shall be the exclusive
property of the Company for its sole use. Any and all work product prepared by
the Consultant pursuant to this Agreement shall be the sole and exclusive
property of the Company.

 

  9. Confidentiality. The Consultant shall not use for its own benefit, or
disclose to, or use for the benefit of any person outside the Company, any
information not already lawfully available to the public concerning any
confidential information, including client lists, whether such information is
embodied in writing or in any other tangible form or is in the memory of any
member of the Consultant (“Confidential Information”). All Confidential
Information and all originals and copies of all Confidential Information, and
any other written material relating to the business of the Company, shall be the
sole property of the Company. Upon termination of this Agreement, the Consultant
shall promptly surrender to the Company all originals and copies of any
Confidential Information. The Consultant agrees to take no action prejudicial to
the interests of the Company during the term of this Agreement.

 

  10. Use of Name, Likeness and Biography. The Company shall have the right to
use and grant to others the right to use the name, likeness and biography of the
Consultant in connection with advertising, publicizing and other exploitation of
the Consultant’s services hereunder.

 

  11. Amendments. This Agreement may not be amended, nor shall any change,
modification, consent or discharge be effective except by written instrument
executed by all of the parties hereto.

 

  12. Assignment; Transfer. This Agreement may not be assigned by the Consultant
except with the prior written consent of the Company.

 

  13. Indemnification. The Company agrees that, except as provided in Sections 7
and 8 hereof, it shall indemnify and hold harmless the Consultant to the same
extent that the Company provides such indemnification to its officers and
directors under the Company’s Certificate of Incorporation and By-laws and
subject to such limitations as are contained in the corporation law of the State
of California.

 

2



--------------------------------------------------------------------------------

  14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California. The parties
hereto hereby consent to the jurisdiction of any state or federal court located
within southern California, do not waive personal service or process, and assent
that service of process may be made by registered mail to the parties; even if
the Consultant is a resident of a State other than California.

 

  15. No Membership; No Agency. The Consultant shall not hold itself out as an
agent of the Company and shall have no power to bind the Company except as
provided herein or otherwise granted to the Consultant by the Company from time
to time.

 

  16. Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all agreements that may have existed between such
parties.

 

  17. Notice. All notices or other communications required or permitted by this
Agreement: (i) must be in writing; (ii) must be delivered to other parties at
the addresses set forth below, or any other address that a party may designate
by notice to the other parties; and (iii) are considered delivered on the
earlier of: (a) actual receipt of delivered personally or by an overnight
delivery service; or (b) the end of the third business day after the date of
deposit in the United States mail, postage pre-paid, certified, return receipt
requested.

If to the Company:

Kennedy-Wilson, Inc.

9701 Wilshire Boulevard Suite 700

Beverly Hills, CA 90212

Attention: General Counsel

If to CV I:

CV I R.E. Services, LLC

10100 Rossbury Place

Los Angeles, CA 90064

If to Consultant:

Barry Schlesinger

c/o CV I R.E. Services, LLC

10100 Rossbury Place

Los Angeles, CA 90064

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KENNEDY-WILSON, INC.:

By: /s/ KENT MOUTON                                         

Title: GENERAL COUNSEL                           

PROFESSIONAL:

/s/ BARRY SCHLESINGER                                      

Barry Schlesinger

CV I R.E. SERVICES, LLC:

Managing Member:

/s/ BARRY SCHLESINGER                                      

Barry Schlesinger

 

4